Citation Nr: 0026377	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for chondromalacia of the right knee. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from May 1984 to May 1988 
and from December 1988 to December 1994.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the  Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).  In a September 1995 rating decision, service connection 
was established for patellofemoral pain syndrome of the right 
knee.  A noncompensable disability evaluation was assigned 
from December 15, 1995.  The veteran appealed the assignment 
of the zero percent rating. 

This matter was remanded to the RO for additional development 
in September 1997 and January 1999.  The veteran testified at 
a personal hearing before the undersigned in San Antonio, 
Texas in April 1999.   

In a June 1999 decision, the Board denied entitlement to 
service connection for a torn anterior cruciate ligament and 
anterior horn of the lateral meniscus of the right knee.  The 
issue of entitlement to an increased disability rating for 
patellofemoral pain syndrome of the right knee was remanded 
for further evidentiary development.  This was accomplished, 
and in June 2000 the RO issued a Supplemental Statement of 
the Case which recharacterized the veteran's service-
connected right knee disability as chondromalacia (formerly 
patellofemoral pain syndrome) and continued the previously 
assigned noncompensable disability rating. 
  

FINDINGS OF FACT

1.  The service connected chondromalacia of the right knee is 
principally manifested by subjective complaints of pain and 
stiffness with objective findings of slight limitation of 
flexion, minor misalignment of right patellar tracking, and 
slight medial ligament instability, which is productive of 
slight impairment.  

2.  Arthritic changes in the right knee are not related to or 
due to the service-connected patellofemoral pain syndrome, 
but are a direct result of the postservice anterior cruciate 
ligament injury.  
 

CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a disability rating in 
excess of the currently assigned zero percent for 
chondromalacia (formerly patellofemoral pain syndrome) of the 
right knee.  In the interest of clarity, the Board will first 
review the law and regulations and the factual background, 
and then analyze the issue on appeal.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(1999).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (1999).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis. If the 
veteran does not at least meet the criteria for a zero- 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   
VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed. Cir. 1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999). 

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings . See 38 C.F.R. §§ 
4.1, 4.2 (1999); see also Francisco v. Brown, 7 Vet. App. 55 
(1994).

Service medical records indicate that the veteran injured his 
right knee in service in May 1993 while playing basketball.  
He had complaints of knee pain.  The diagnoses were right 
knee muscular strain and right knee medial meniscus injury.  
A June 1993 service medical record reveals that the veteran 
had complaints of the right knee giving way.  Service medical 
records indicate that examination findings revealed medial 
joint line tenderness and positive McMurray's sign.  There 
was full range of motion.   

A January 1995 VA X-ray examination of the right knee 
revealed no evidence of fracture, dislocation or arthritic 
changes of the knee joint.  The impression was normal.  

A January 1995 VA general medical examination report 
indicates that the veteran stated that he had a throbbing 
pain in both knees, especially with cold weather; he had no 
swelling of the knees.  He had bilateral knee pain on 
prolonged standing.  Physical examination revealed that his 
posture and gait were normal.  There was no muscle atrophy of 
the lower extremities.  The quadriceps strength was 5/5 
bilaterally.  Sensory and motor function and deep tendon 
reflexes were within normal limits.  The diagnosis, in 
pertinent part, was chronic bilateral knee strain.  

A June 1995 VA examination report indicates that the veteran 
reported that his right knee still occasionally bothered him 
with stiffness after prolonged sitting.  He had an occasional 
mild pop in it.  He denied buckling, giving way, locking or 
other symptoms such as swelling.  Physical examination of the 
right knee was entirely normal.  There was no tenderness of 
the joint lines.  Range of motion was from zero degrees to 
135 degrees.  The ligaments were strong and intact.  There 
was no evidence of knee instability.  McMurray's test was 
negative.  The only positive finding was a 1+ chondromalacia 
and a minor misalignment of the right patellar tracking.  The 
diagnosis was patellofemoral pain syndrome secondary to 
maltracking of the patella with 1+ chondromalacia on the 
right.  

A June 1995 VA X-ray examination of the right knee revealed 
no acute fractures, dislocations, or significant degenerative 
changes.

Private medical records indicate that in February 1996, the 
veteran injured his right knee; a torn lateral meniscus 
ligament was diagnosed.  Examination revealed that the 
veteran had moderate effusion, marked tenderness on the mid 
lateral joint line, and tenderness on the medial joint line.  
He had a positive anterior drawer sign and Lachman's test. 

In March 1996, the veteran underwent an arthroscopy with 
lateral meniscectomy and arthroscopic-assisted anterior 
cruciate ligament reconstruction with the patella tendon 
graft of the right knee.  Medical records dated in March and 
April 1996 indicate that the veteran was recovering from the 
arthroscopy.  Postoperative treatment included physical 
therapy to improve range of motion and strengthening.  The 
treatment records show that the veteran underwent physical 
therapy in April and May 1996 status post the anterior 
cruciate ligament reconstruction.  A May 1996 treatment 
record indicates that the veteran was making excellent 
progress with his right knee except with flexion.  A July 
1996 treatment record indicates that the veteran had full 
extension.  Flexion of the right knee was to 110 degrees.  
There was good stability of the knee.  Anterior drawer sign 
and Lachman's sign were negative.  

An April 1998 VA orthopedic examination report indicates that 
the veteran stated that he was doing relatively well until he 
re-injured his right knee in February 1996.  The veteran 
reported that he had some aching in his knee, particularly 
associated with weather changes; this did not require daily 
medication.  He wore a soft right knee brace.

Physical examination of the right knee revealed healed scars 
of the anterior cruciate ligament reconstruction over the 
prepatellar area and the lateral femoral condyle.  There was 
some thigh atrophy, measuring 20 1/2 inches in circumference 
in the mid thigh area on the right as compared to the 21 1/2 
inches in circumference on the left.  Range of motion was 
zero degrees to 125 degrees.  His anterior cruciate ligament 
was relatively stable, and gave only a minimal shift on the 
right as compared to the left side.  He had slight medial 
ligamentous instability which apparently was not clinically 
significant.  The lateral ligament was sound.  The diagnosis 
was history of injury right knee, including internal 
derangement and anterior cruciate ligament tear, subsequent 
re-injury requiring arthroscopic meniscectomy and anterior 
cruciate ligament reconstruction, and some traumatic 
osteoarthritis and some residual thigh atrophy. 

An April 1998 VA X-ray examination of the right knee revealed 
postsurgical changes status post anterior cruciate ligament 
reconstruction.  Orthopedic hardware was in place.  There 
were mild degenerative changes present about the knee.

A July 1998 VA orthopedic examination report indicates that 
the VA examiner was directed to assess the relationship 
between service-connected patellofemoral pain syndrome of the 
right knee and subsequent problems related to the right knee.  
The VA examiner reviewed the claims folder and the post-
service medical records.  The VA examiner noted that the 
veteran reported he did not experience significant problems 
with his right knee until February 1996 when he sustained a 
twisting injury to his right knee while playing basketball; 
an anterior cruciate ligament tear was diagnosed and treated 
with surgery in March 1996.  The VA examiner noted that the 
surgery was uneventful and the veteran was discharged from 
continued follow up by September 1996.  The veteran asserted 
that that the pain syndrome was a precursor to the injury 
which occurred in February 1996.  He stated that if the 
medical authorities had alerted him of the weakened condition 
of his knee, he would not have been playing basketball.

The VA examiner concluded that based on a careful review of 
the service medical records and subsequent medical history 
provided by the veteran's treating surgeon Dr. T., there was 
no relationship between the veteran's difficulties in the 
right knee experienced while on active duty and the 
subsequent injury which led to his anterior cruciate ligament 
tear.  The examiner indicated that retropatellar pain 
syndrome was not a "precursor" of an anterior cruciate 
ligament tear.  The examiner stated that the diagnosis had 
very few specific features but the most general features were 
those of anterior knee pain particularly with the knee 
maintained in a flexed position or when climbing stairs.  The 
examiner stated that if this veteran was able to play 
basketball in spite of having retropatellar pain syndrome, 
than the nature of the twisting accident loading injury to 
his right knee would not have been changed in any way even if 
he had a normal retropatellar joint function.  The examiner 
stated that the effects of traumatic injury due to axial 
loading mechanisms were only minimally impacted by having a 
strong anterior quadriceps mechanism and this was evidenced 
by the fact that even well-trained athletes with completely 
normal anterior knee joints that was patellofemoral 
mechanisms can tear the anterior cruciate ligaments if enough 
force was applied. 

At a hearing before the undersigned in April 1999, the 
veteran stated that in service, he was unable to bend the 
right knee the whole way and he experienced pain.  [hearing 
transcript, page 5].  He took Motrin.  [page 5].  The veteran 
reported that at the present time, he still experienced pain 
in the right knee.  [page 10].  He indicated that his knee 
gave way a couple of times.  [page 10].    

As indicated in the Introduction, in a June 1999 decision, 
the Board denied the veteran's claim of entitlement to 
service connection for a torn anterior cruciate ligament and 
anterior horn of the lateral meniscus of the right knee.  The 
issue of entitlement to an increased disability rating for 
patellofemoral pain syndrome of the right knee was remanded 
for further development of the medical evidence.  In 
furtherance of the Board's remand, the veteran was scheduled 
for a VA examination of his knee.   

 A May 2000 VA examination report indicates that the VA 
examiner reviewed the claims file, the postservice medical 
records and the June 1999 remand.  It was noted that this VA 
examiner also rendered the July 1998 VA medical opinion.  The 
VA examiner indicated that he reviewed the veteran's X-ray 
examination reports dated in 1995 and 1998.  He stated that 
the right knee X-ray examination showed post-traumatic 
arthritic changes with deterioration of the medial and 
lateral compartments and orthopedic hardware with a screw in 
the distal femur just above the knee joint, an anterior 
metallic hardware device just below the screw, and a staple 
in the tibial tubercle region.  He noted that prior films 
from 1995 showed no significant degenerative changes.  The VA 
examiner indicated that the veteran had chondromalacia of the 
right knee joint.  The VA examiner concluded that the 
arthritic changes currently present in the veteran's right 
knee were not secondary to the chondromalacia.  The VA 
examiner indicated that the rationale for this was that post-
traumatic arthritic changes developed and progressed much 
more rapidly than degenerative arthritic changes.  The VA 
examiner noted that the veteran clearly had post-traumatic 
arthritis and the amount of progression that he currently had 
was a direct result of the anterior cruciate ligament injury 
which affected joint mechanics much more severely than 
chondromalacia of the knee.

The VA examiner also concluded that the chondromalacia of the 
right knee joint did not precipitate, enhance, or make it 
more likely that the veteran would sustain an anterior 
cruciate ligament injury after discharge from the military.  
The VA examiner stated that chondromalacia of the 
patellofemoral joint or of the joint surfaces was not a 
"precursor" to an anterior cruciate ligament tear.  He 
noted that the veteran was playing a vigorous sport and 
sustained an anterior cruciate ligament tear as the result of 
a twisting injury.  He indicated that support for the fact 
that this was not a precursor was the observation that 
anterior cruciate ligaments can be torn in athletes who have 
normal joint surfaces, i.e., no chondromalacia.  The VA 
examiner also indicated that the veteran was treated for a 
condition in the military which did not precipitate, make 
more likely or exacerbate the condition for which he was 
currently suffering, i.e., post-traumatic arthritis.   

Based on the diagnosis and discussion contained in the May 
2000 VA examination report, in June 2000, the RO 
recharacterized the veteran's service-connected right knee 
disability as chondromalacia .  The previously assigned 
noncompensable disability rating was continued. 

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to increased disability ratings for the service-
connected right knee disability is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).   

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to each 
claim.  See 38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in January 1995, June 1995 and 
April 1998.  He has had a full opportunity to present 
evidence and argument in support of this claim, including 
presenting personal testimony at a hearing in April 1999.  
The Board notes that this matter has been remanded to the RO 
in September 1997, January 1999 and June 1999.  The Board is 
satisfied that the RO complied with the directives of the 
remands.  The Board is aware of no additional evidence which 
is pertinent to this claim, and the veteran has pointed to no 
such evidence.  The Board accordingly concludes that VA's 
statutory duty to assist the veteran in the development of 
his claim has been met in this case.    

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Discussion

i.  Rating under Diagnostic Code 5257

The RO has rated the veteran's chondromalacia of the right 
knee, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 [other impairment of knee].  See 38 C.F.R. § 4.20.  The 
RO has assigned a zero percent evaluation.   See 38 C.F.R. 
§ 4.31.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the right knee which is manifested by complaints of pain and 
objective findings of slight instability of the medial 
ligaments.  The veteran has complaints of the knee giving 
way.  The Board finds that Diagnostic Code 5257 is most 
appropriate.  Neither the Board or the veteran have 
identified a diagnostic code which is more appropriate.

In applying the law to the existing facts, and for the 
reasons expressed below, the Board finds that the record 
demonstrates the requisite objective manifestations for a 10 
percent disability evaluation for the service connected 
patellofemoral pain syndrome of the right knee under the 
provisions of Diagnostic Code 5257.  

The medical evidence of record demonstrates that there are 
objective findings of slight limitation of flexion, minor 
misalignment of the right patellar tracking, and slight 
medial ligament instability.  Review of the record reveals 
that the veteran has had complaints of right knee pain since 
the right knee injury in service in 1993.  Examination in 
service revealed medial joint line tenderness.  The January 
1995 VA examination report reveals that the veteran had 
complaints of knee pain.  The June 1995 VA examination report 
reveals that the veteran had a limitation of flexion to 135 
degrees.  There was objective findings of a 1+ chondromalacia 
and a minor misalignment of the right patellar tracking.  The 
Board points out that the diagnosis was patellofemoral pain 
syndrome secondary to maltracking of the patella with 1+ 
chondromalacia on the right.  The April 1998 VA examination 
report indicates that the veteran had limitation of flexion 
to 125 degrees.  There were objective findings of slight 
medial ligamentous instability.  

Thus, the Board finds that the objective medical evidence of 
record indicates that the veteran's right knee is slightly 
impaired by his service-connected disability.  Based on the 
above evidence, the Board finds that the evidence of record 
supports the assignment of a 10 percent evaluation under 
Diagnostic Code 5257 for the veteran's service connected 
chondromalacia of the right knee.  

The Board further finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 10 percent under Diagnostic Code 5257 for the 
service-connected right knee disability.  There is no 
objective evidence of moderate or severe impairment of the 
right knee.  The Board points out that the symptomatology of 
the right knee have consistently been characterized by 
examining physicians as slight, minor, or minimal.  For 
instance, the June 1995 VA examination report indicates that 
there were objective findings of minor misalignment of the 
right patellar racking.  The April 1998 VA examination report 
indicates that there was slight medial ligamentous 
instability.  Although all evidence must be considered, such 
evaluations by trained professionals in a clinical setting 
carry great weight of probative value.  The Board also points 
out that the medical evidence shows that the veteran had a 
normal gait upon VA examination in January 1995.  Upon VA 
examination in June 1995, the veteran stated that his right 
knee only occasionally bothered him.  The April 1998 VA 
examination report indicates that the veteran reported that 
he did not require daily medication for his right knee.  
There is no objective evidence of moderate or severe 
symptomatology due to the patellofemoral pain syndrome.  

The Board notes that review of the medical records reveals 
that from February 1996 to July 1996, the veteran had 
additional right knee symptomatology.  However, the medical 
evidence of record shows that this symptomatology was due to 
the non service-connected torn anterior cruciate ligament and 
anterior horn of the lateral meniscus of the right knee, not 
the service-connected chondromalacia or patellofemoral pain 
syndrome.  As noted in the Introduction, the Board denied the 
veteran's claim of entitlement to service connection for torn 
anterior cruciate ligament and anterior horn of the lateral 
meniscus of the right knee in its June 1999 decision. 

The February 1996 private medical record indicates that 
examination revealed that the veteran had swelling, moderate 
effusion, marked tenderness of the mid joint line, positive 
anterior drawer sign, and positive Lachman's test.  The 
diagnosis was torn lateral meniscus ligament.  In March 1996, 
the veteran underwent an arthroscopy of the right knee.  
Medical records of follow-up treatment reveal that the 
veteran experienced swelling, tenderness, increased 
limitation of motion, and increased pain with motion after 
the surgery.  He also needed crutches to ambulate until April 
1996.  

The Board notes that it is clear from the private treatment 
records dated from February 1996 to September 1996 that such 
symptoms were due to the torn anterior cruciate ligament and 
anterior horn of the lateral meniscus of the right knee and 
subsequent surgery.  The private medical records indicate 
that the veteran was being treated for "follow-up right 
knee".  The physical therapy records dated from April 1996 
to July 1996 indicate that the diagnosis was status post 
anterior cruciate ligament reconstruction of the right knee.  
The private medial records in question make no mention of the 
service-connected patellofemoral pain syndrome of the right 
knee.  Thus, the Board will not consider the additional right 
knee symptoms when evaluating the service-connected 
patellofemoral pain syndrome of the right knee.  

The Board also notes that these additional right knee 
symptoms essentially resolved by November 1996 and follow-up 
treatment ended.  For instance, a May 1996 follow-up 
treatment record indicates that the veteran was making 
excellent progress with the right knee except for flexion.  
He also lacked about 5 degrees of extension.  The last 
follow-up treatment record in July 1996 shows that the 
veteran had full extension and good stability of the knee.  
It was noted that flexion of the knee was not as good.  The 
treatment records show that the veteran did not report for 
treatment in September 1996, and the treatment was ended.  
The April 1998 VA examination report shows that the 
additional symptoms due to the torn anterior cruciate 
ligament and anterior horn of the lateral meniscus resolved.  
The Board also notes that as discussed below, there is 
medical evidence of record which establish that the torn 
anterior cruciate ligament and anterior horn of the lateral 
meniscus of the right knee were not due to or related to the 
service-connected patellofemoral pain syndrome of the right 
knee.  The Board also points out that the issue of 
entitlement to service connection for a torn anterior 
cruciate ligament and anterior horn of the lateral meniscus 
of the right knee was denied in a June 1999 Board decision.    

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service connected right knee disability, because 
the evidence of record, which has been discussed in detail 
above, does not demonstrate that the veteran's disability is 
manifested by moderate or severe impairment.  The objective 
evidence, which has been reviewed above, shows only slight 
impairment of the knee, and therefore, a 10 percent 
evaluation is warranted under Diagnostic Code 5257.    

ii.  Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  The 
veteran's right knee disability may be rated under Diagnostic 
Codes 5260 [limitation of flexion of the leg], since there is 
medical evidence of limitation of flexion.  However, a 
disability evaluation greater than 10 percent is not 
warranted under Diagnostic Code 5260.  In order for a 20 
percent or higher disability evaluation to be assigned under 
Diagnostic Code 5260, the limitation of flexion must be to 30 
degrees or less.  The medical evidence of record shows that 
the veteran's flexion of the right knee has ranged from 125 
degrees to full flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  Thus, a disability evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5260.  

Diagnostic Code 5261 [limitation of extension of the leg] is 
also not for application, since there is no medical evidence 
of limitation of extension of the right knee.  The medical 
evidence of record shows that the veteran has full range of 
extension of the right knee.  VA examination reports dated in 
1995 and 1998 indicate that extension of the right knee was 
to zero degrees.  See 38 C.F.R. § 4.71, Plate II (1999). 

The Board also notes that the medical evidence of record 
establishes that the veteran has mild degenerative changes of 
the right knee upon X-ray examination in April 1998.  
However, there is probative medical evidence of record which 
establishes that the degenerative arthritis of the right knee 
is not due to or related to the service connected 
patellofemoral pain syndrome of the right knee, but rather, 
is due to a post service right knee injury in February 1996.  
There are two medical opinions of record which support this 
medical conclusion.  

The July 1998 VA orthopedic examination report indicates that 
the examiner was directed to assess the relationship between 
service-connected patellofemoral pain syndrome of the right 
knee and the subsequent problems related to the right knee.  
It was noted that the VA examiner reviewed the claims folder 
and the veteran's post-service medical records which showed 
treatment for a right knee injury in February 1996.  Based on 
a careful review of the service medical records and 
subsequent medical history provided by the veteran's treating 
surgeon Dr. T., the VA examiner concluded that there was no 
relationship between the veteran's difficulties in the right 
knee experienced while on active duty and the subsequent 
injury which led to his anterior cruciate ligament tear.  The 
VA examiner indicated that retropatellar pain syndrome was 
not a "precursor" of an anterior cruciate ligament tear.  
The VA examiner stated that the diagnosis had very few 
specific features but the most general features were those of 
anterior knee pain particularly with the knee maintained in a 
flexed position or when climbing stairs.  The VA examiner 
stated that if this veteran was able to play basketball in 
spite of having retropatellar pain syndrome, than the nature 
of the twisting accident loading injury to his right knee 
would not have been changed in any way even if he had a 
normal retropatellar joint function.  The VA examiner noted 
that the effects of traumatic injury due to axial loading 
mechanisms were only minimally impacted by having a strong 
anterior quadriceps mechanism and this was evidenced by the 
fact that even well-trained athletes with completely normal 
anterior knee joints that was patellofemoral mechanisms can 
tear the anterior cruciate ligaments if enough force was 
applied. 

The Board points out that this VA examiner again reviewed the 
claims folder and the veteran's postservice medical records, 
including the X-ray films taken before and after the 
postservice knee injury, and rendered a medical opinion in 
May 2000.  The VA examiner indicated that he reviewed the 
veteran's X-ray examination reports dated in 1995 and 1998.  
The VA examiner noted that the X-ray examination of the 
veteran's right knee showed post-traumatic arthritic changes 
with deterioration of the medial and lateral compartments and 
orthopedic hardware with a screw in the distal femur just 
above the knee joint, a second anterior metallic hardware 
device just below the screw and a staple in the tibial 
tubercle region.  The VA examiner noted that prior films from 
1995 showed no significant degenerative changes.  He 
indicated that the veteran had chondromalacia of the right 
knee joint.  The VA examiner concluded that the arthritic 
changes currently present in the veteran's right knee were 
not secondary to the chondromalacia.  The VA examiner 
indicated that the rationale for this was that post-traumatic 
arthritic changes developed and progressed much more rapidly 
than degenerative arthritic changes.  The VA examiner noted 
that the veteran clearly had post-traumatic arthritis and the 
amount of progression that he currently had was a direct 
result of the anterior cruciate ligament injury which 
affected joint mechanics much more severely than 
chondromalacia of the knee.

The VA examiner also concluded that the veteran's 
chondromalacia of the right knee joint did not precipitate, 
enhance, or make it more likely that the veteran would 
sustain an anterior cruciate ligament injury after discharge 
from the military, for the same reasons as set forth in the 
July 1998 medical opinion.  The VA examiner also indicated 
that the veteran was treated for a condition in the military 
which did not precipitate, make more likely or exacerbate the 
condition for which he was currently suffering (post-
traumatic arthritis).  

The Board finds the June 1998 and the May 2000 VA examination 
reports to be very probative.  The June 1998 and May 2000 VA 
examination reports were rendered by an expert who was able 
to conduct a longitudinal review the veteran's claims folder 
and postservice medical records.  Furthermore, the VA 
examiner cited to the pertinent evidence that he relied upon 
in formulating the conclusions.  Thus, the Board finds that 
the June 1998 and May 2000 VA examination reports to be very 
probative.  

The veteran has not submitted any medical evidence that 
establishes that the degenerative arthritis of the right knee 
was due to the service-connected right knee patellofemoral 
pain syndrome.  Thus, the Board finds that the probative and 
persuasive evidence of record establishes that the arthritis 
of the right knee is due to the postservice knee injury in 
February 1996 and not due to the service-connected 
patellofemoral pain syndrome of the right knee.  Therefore, 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
[degenerative arthritis] are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Moreover, 
since there is no medical evidence that the arthritis is due 
to or related to the service-connected 
chondromalacia/patellofemoral pain syndrome of the right 
knee, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not 
applicable.    


iii.  DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, §§ 4.40, 
4.45,and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

iv.  Fenderson considerations

Lastly, the Board notes that in Fenderson  v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 10 percent disability 
rating effective from December 15, 1994, the  day after 
service separation.  See 38 C.F.R. § 3.400 (1999).  The 
veteran has complained of right knee problems continually 
since he left service in December 1994.  Patellofemoral pain 
syndrome secondary to chondromalacia was medically identified 
as early as June 1995.


v.  Conclusion

In summary, a 10 percent disability evaluation for the 
veteran's service-connected chondromalacia of the right knee 
is warranted under Diagnostic Code 5257 for the reasons and 
bases described above.  The benefit sought on appeal is 
granted to that extent.


ORDER

Entitlement to a 10 percent disability evaluation for 
chondromalacia of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Barry F. Bohan
Veterans Law Judge
	Board of Veterans' Appeals

 
- 17 -


- 1 -


